Citation Nr: 0202472	
Decision Date: 03/15/02    Archive Date: 03/25/02

DOCKET NO.  97-29 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date prior to May 23, 1996, for a 
total rating for compensation purposes based upon individual 
unemployability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel



INTRODUCTION

The veteran served on active military duty from May 1966 to 
May 1968.  This case comes before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a rating decision 
from the Department of Veterans Affairs (hereinafter VA) 
Regional Office in Winston-Salem, North Carolina (hereinafter 
RO).

In a statement received in August 2000, the issue of 
entitlement to a temporary total disability rating for the 
veteran's service-connected chest disorder was raised.  This 
issue has not been addressed by the RO.  Additionally, in a 
statement received in February 2001, the issue of entitlement 
to service connection for diabetes was raised.  In March 
2001, the RO informed the veteran that the regulations 
covering this claim had not been completed.  However, 
subsequent to this correspondence, these regulations were 
codified.  See Pub. L. No. 107-103, 115 Stat. 976 (2001) (to 
be codified at 38 U.S.C.A. § 1116); 66 Fed. Reg. 23166-23169 
(2001) (to be codified at 38 C.F.R. § 3.309).  Accordingly, 
these issues are referred to the RO for appropriate 
disposition.  


REMAND

A Veteran's Application for Increased Compensation Based on 
Unemployability was received by the RO in September 1996.  
The veteran stated that the last time he worked full time was 
in March 1992.  He reported two years of college with a 
degree in law enforcement and work experience in management 
and as a police officer.  The veteran stated that he was 
unable to work due to post-traumatic stress disorder and 
"problems" relating to his heart surgery.  The Board 
interprets this statement as a claim to reopen the issue of 
entitlement to service connection for heart disease.  

In this regard, the Board finds that the claims file may 
include a prior non-final claim of entitlement to service 
connection for heart disease.  Specifically, the record 
reasonably raises the issue of whether the December 1993 
rating decision, which declined to reopen the issue of 
entitlement to service connection for heart disease, was 
clearly and unmistakably erroneous in light of the November 
1993 VA medical opinion that stated, "it is very likely that 
his service connected [post-traumatic stress disorder] 
contributed to his coronary artery disease. . . ."  It 
should be noted that the standard to reopen a claim in 
December 1993 only required a "reasonable possibility" of a 
change in the prior outcome.  Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991)

The issue of entitlement to service connection for heart 
disease is inextricably intertwined with the claim of 
entitlement to an effective date prior to May 23, 1996, for a 
total rating for compensation purposes based upon individual 
unemployability.  If service connection is granted, the 
rating and effective date assigned for heart disease may 
impact the appropriate effective date warranted for a total 
rating based on individual unemployability.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claim of entitlement to 
an earlier effective date for a total 
disability evaluation based on individual 
unemployability.  Based on his response, 
the RO should attempt to procure copies 
of all records which have not previously 
been obtained from identified treatment 
sources.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making 
reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The veteran must then be 
given an opportunity to respond.  

2.  Thereafter, the RO should adjudicate 
the claim of entitlement to reopen the 
issue of entitlement to service 
connection for heart disease, to include 
the issue whether the December 1993 
rating decision was clearly and 
unmistakably erroneous in finding that 
new and material evidence had not been 
submitted to reopen the issue of 
entitlement to service connection for 
heart disease.  The law in effect in 
December 1993 is controlling.  Only the 
evidence available in December 1993 may 
be considered in determining whether that 
rating decision was clearly and 
unmistakably erroneous in declining to 
reopen the issue of entitlement to 
service connection for heart disease. 

3.  The veteran is advised that he must 
perfect any RO denial that the December 
1993 decision did not contain clear and 
unmistakable error.  If the RO finds that 
the December 1993 rating decision 
involved clear and unmistakable error, 
but continues to deny entitlement to 
service connection for heart disease on 
the merits, the veteran is strongly 
cautioned that he has only 60 days within 
which to perfect any appeal on the 
question of entitlement to service 
connection for heart disease, to include 
any claim secondary to post-traumatic 
stress disorder.  

4.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
an effective date prior to May 23, 1996, 
for a total rating for compensation 
purposes based upon individual 
unemployability and provide the veteran 
and his representative with a 
supplemental statement of the case.  
After the veteran and his representative 
have had the opportunity to respond, the 
case should be returned to the Board for 
appellate review.  


No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

